              Case 4:20-cv-06651-JST Document 30 Filed 11/02/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
12 EDWARD SANCHEZ,                                      Case No. 5:20-cv-07728 NC
13                    Plaintiff,                        SUA SPONTE JUDICIAL
                                                        REFERRAL FOR PURPOSES OF
14            v.                                        DETERMINING RELATIONSHIP
                                                        OF CASES
15 CISCO SYSTEMS, INC., et al.,
16                    Defendants.
17
18         In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge Jon S. Tigar to determine whether it is
20 related to 4:20-cv-06651 JST, City of Pontiac General Employees’ Retirement v.
21 Wesley G. Bush, et al.
22         IT IS SO ORDERED.
23         Date: November 2, 2020                   _________________________
                                                    Nathanael M. Cousins
24                                                  United States Magistrate Judge
25
26
27
28
     Case No. 20-cv-07728 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
